Citation Nr: 1702370	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2011, July 2014, and February 2015, the claims were remanded for additional development.  A supplemental statement of the case was issued in April 2016, continuing the denial of the claims. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a low back disorder, including degenerative disc disease of the lumbar spine, is etiologically related to an event of the Veteran's military service.  

2.  Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy of the lower extremities is proximately caused by the low back disorder, including degenerative disc disease of the lumbar spine. 



CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for a low back disorder, including degenerative disc disease of the lumbar spine, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria establishing entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to the low back disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016).  As the entire benefit sought on appeal is granted herein, no further discussion of the VCAA is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (2016).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Establishing service connection on a secondary basis for a disability requires evidence sufficient to show that a current disability was either proximately caused by or was proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014).

As noted above, this case has been remanded three times.  In the September 2001 Remand, it was recognized that a May 2009 opinion from Dr. J.G. indicated that the Veteran had degenerative disc disease and chronic pain in his lower back and that the Veteran first injured his back in service.  The May 2009 opinion from Dr. J.G. further indicated the Veteran might have neuropathy of his lower extremities as a result of his degenerative disc disease in his lower back.  Dr. J.G., however, only suggested that there was a link between the Veteran's low back disorder and service.  No definitive opinion was rendered.  Additionally, no rationale was provided.  A medical examination report, must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  The Board noted that the Veteran had asserted that he injured his back in service while performing a "body bender" exercise.  (See December 2009 Board Hearing Transcript (Tr.) at p. 8).  The Board found that as there was evidence that the Veteran had a current disability, the Veteran had asserted that he injured his back in service, and the May 2009 opinion from Dr. J.G. suggested the back disorder might be related to service, a VA examination was necessary to determine the claim.
In the July 2014 Remand, the Board found that the October 2011 VA medical opinions obtained pursuant to the prior Remand were inadequate to adjudicate the Veteran's claims.  The Board noted that the October 2011 VA examiner did not specifically address whether the Veteran's current diagnosis of degenerative disc disease of the lumbar spine was related to the claimed injury sustained while performing the "body bender" exercise.  The Board further noted that the October 2011 VA examiner stated that "no diagnosis of radiculopathy exists; no [relation] or connection of feet to [lower back]."  This opinion did not address the May 2009 diagnosis of neuropathy. 

In the February 2015 Remand, the Board noted that an October 2014 examiner determined that the Veteran's back problems were not related to service, in agreement with the previous examiner.  The examiner went on to state that the Veteran's body bender exercises were not noted in the Veteran's STRs, and were not the cause of the Veteran's problems.  The examiner also determined that the Veteran's legs and feet were not related to the Veteran's back or service.  The examiner explained that there was no evidence of this in the Veteran's STRs.  The examiner added that "the Mitchell criteria would be speculation on [his] part to confirm or deny."  The Board found that the October 2014 VA examiner's report did not adequately address the questions presented in the July 2014 Remand.  There was no discussion of whether any pathology of the Veteran's low back disorder was consistent with the claimed injury.  Thus, the case was remanded to provide the Veteran with another VA medical opinion.  

The October 2015 VA medical opinion obtained pursuant to the prior Remand, however, is factually inaccurate.  The examiner stated that there is no available medical documentation regarding the Veteran having back pain until 1993.  However, the claims file contains treatment records dating from 1979 reflecting the Veteran's complaints of back pain.  In April 1979, private treatment records reflect the Veteran's report of pain in the mid lumbar area bilaterally after lifting and shoveling on the job.  The April 1979 private treatment records further indicate that the Veteran had X-rays taken at the VA, after which he was diagnosed with a back strain.  By February 1980, the private treatment records show that the Veteran described the low back pain as disabling.  Complaints of back pain continued throughout the 1980s, per the treatment records.  In 1991, the evidence shows the Veteran was in a serious car accident requiring hospitalization for several days and subsequently reported back pain.  The October 2015 medical opinion does not address the evidence of back pain prior to 1993.  

The Board declines to remand this case yet again and further delay disposition of this appeal.  The Court of Appeals for Veterans Claims reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for a low back disorder, including degenerative disc disease of the lumbar spine, and peripheral neuropathy of the lower extremities as secondary to the low back disorder is warranted.  


ORDER

Service connection for a low back disorder, including degenerative disc disease of the lumbar spine, is granted. 

Service connection for peripheral neuropathy of the lower extremities as secondary to the low back disorder is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


